Citation Nr: 1204945	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-26 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss prior to April 28, 2011. 

2. Entitlement to an initial disability rating in excess of 30 percent for bilateral hearing loss since April 28, 2011.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1942 to October 1948, from January 1949 to March 1964, and from May 1964 to April 1969.  

This appeal comes from before the Board of Veterans' Appeals (Boar) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for the Veteran's bilateral hearing loss and assigned an initial 10 percent disability rating, effective February 29, 2008 (the date of the Veteran's service connection claim).  

In February 2011, the Board remanded this appeal to the RO for further development. 

A subsequent May 2011 rating decision increased the Veteran's initial disability rating for his bilateral hearing loss to 30 percent, effective April 28, 2011.  The Veteran continued his appeal for a higher rating.  See AB v. Brown, 6 Vet.App. 35, 38-39 (1993) (indicating a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).  

The Board again remanded the appeal in August 2011 for further development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Prior to April 28, 2011, the Veteran's bilateral hearing loss is manifested by Level II hearing acuity in the right ear and Level V hearing acuity in the left ear; there are no exceptional patterns of hearing impairment demonstrated for this period. 

2. Beginning April 28, 2011, the Veteran's bilateral hearing loss is manifested by Level VI hearing acuity in the right ear and Level VI hearing acuity in the left ear; there are no exceptional patterns of hearing impairment demonstrated for this period.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for bilateral hearing loss prior to April 28, 2011, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 (2011). 

2. The criteria for an initial rating in excess of 30 percent for bilateral hearing loss from April 28, 2011, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

This appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication 
process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC) have already provided the claimant with the notice of law applicable to the specific claim on appeal. Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  The Board further notes that the Veteran was provided full notice by March 2008 and May 2008 letters from the RO. 

As to the duty to assist, VA has associated with the claims folder the Veteran's VA treatment records and the Veteran has been provided VA audiological examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there are any additional records to support the Veteran's claim.  The Board additionally notes that, upon review of the Veteran's virtual claims file, no additional records have been obtained or submitted in connection with the Veteran's increased rating claim. 38 C.F.R. § 3.159(c)(1)(2) (2011).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Law and Regulations 

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity. 38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present. 38 C.F.R. §§ 4.1, 4.2. A higher rating is assigned if a disorder more nearly approximates the criteria 
therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required. 38 C.F.R. §§ 4.7, 4.21. 

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings). 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids. 38 C.F.R. § 4.85. 

The Board must also consider the guidance provided in the pertinent regulations for cases which involve exceptional patterns of hearing impairment. 38 C.F.R. § 4.85, Table VI, Table VIa, Table VII and § 4.86.  When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b). 


III. Prior to April 28, 2011 

The Veteran's hearing loss disability is rated as 10 percent disabling for the period prior to April 28, 2011, and 30 percent disabling thereafter.  The Veteran has submitted statements indicating that his hearing loss is worse than that which is represented by the currently assigned ratings.  He has reported that he experiences difficulties hearing in close distance conversations, television watching, and phone conversations. 

The Veteran underwent a VA audiological examination in January 2009.  This evaluation revealed right ear puretone thresholds, in decibels, of 30, 20, 45, 70, and 75 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 52.5 decibels.  Audiometric evaluation in the left ear revealed puretone thresholds of 40, 30, 65, 80 and 85 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 65 decibels.  Speech recognition ability was 88 percent in the right ear and 68 percent in the left ear.  The examiner stated that the functional impairment of the hearing loss disability on the Veteran was his difficulty understanding speech to those who are in close proximity to him. See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Based on the foregoing findings, the Board finds that neither ear showed an exceptional pattern of hearing loss; therefore, Table VI should be used for both ears. Applying the results of January 2009 VA examination to the rating criteria for hearing impairment, the Board concludes there is no basis for a rating in excess of 10 percent.  Regarding the Veteran's right ear, the examination report reflects an average puretone threshold of 52.5 decibels and 88 percent speech discrimination, showing his hearing loss to be Level II impairment under 38 C.F.R. § 4.85, Table VI.  The examination report shows that his left ear manifests average puretone threshold of 65 decibels and 68 percent speech discrimination, which results in Level V impairment under Table VI.  These levels of impairment, in turn, correlate to a 10 percent rating under 38 C.F.R. § 4.85, Table VII. 

The evaluation for hearing loss disability by VA is based on controlled audiological testing and is derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  In the Veteran's case, prior to April 28, 2011, the degree of bilateral hearing loss shown by audiological examination failed to meet the criteria for the next higher disability rating. 

At this juncture, the Board acknowledges that the Veteran underwent an Audio "re-evaluation" in September 2010.  It was noted that he previously underwent a C & P examination in January 2009.  The Veteran reported that there was "no change in hearing" since that time.  The audiologist noted that the puretone thresholds showed no significant decrease from the previous audiological examination in January 2009.  An April 2011 VA audiological examination shows the specific results of the September 2010 evaluation.  They are as follows: right ear puretone thresholds, in decibels, were 35, 25, 50, 75 and 85 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 58.75 decibels.  

Audiometric evaluation in the left ear revealed puretone thresholds of 30, 25, 60, 80 and 90 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 63.75 decibels.

However, because the September 2010 audiological evaluation did not include supporting speech discrimination values, the Board finds that this examination is not suitable for rating purposes.  See 38 C.F.R. § 4.85(a) (requiring a hearing examination for VA purposes to include a controlled speech discrimination test (Maryland CNC). 

Thus, as based upon the January 2009 VA audiological findings (which include speech discrimination values), the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent for bilateral hearing loss, prior to April 28, 2011.  


From April 28, 2011 

The Veteran underwent his next VA audiological examination on April 28, 2011.  This examination revealed VA audiometric evaluation of the right ear revealed puretone thresholds, in decibels, of 25, 15, 45, 70 and 85 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 53.75 decibels.  Audiometric evaluation in the left ear revealed puretone thresholds of 35, 30, 65, 80 and 95 decibels at 500, 1000, 2000, 3000, and 4000 Hertz , respectively, with a puretone threshold four frequency average of 67.5 decibels. Speech recognition ability was 60 percent in the right ear and 68 percent in the left ear.  Functional impairment was noted to be difficulty understanding speech in conversation, especially when the speaker is not at a close distance.  The Veteran also noted difficulties hearing the phone and television.   

Based on the foregoing findings, the Board finds that neither ear showed an exceptional pattern of hearing loss; therefore, Table VI should be used for both ears. Applying the results of April 28, 2011 VA examination to the rating criteria for hearing impairment, the Board concludes there is no basis for a rating in excess of 30 percent here.  

Indeed, the examination report reflects an average puretone threshold of 53.75 decibels and 60 percent speech discrimination in the right ear, showing his right ear hearing loss to be Level VI impairment under 38 C.F.R. § 4.85, Table VI.  The examination report shows that his left ear manifests average puretone threshold of 67.5 decibels and 68 percent speech discrimination, which results in Level VI impairment under Table VI.  These levels of impairment, in turn, correlate to a 30 percent rating under 38 C.F.R. § 4.85, Table VII. 

As explained above, the evaluation for hearing loss disability by VA is based on controlled audiological testing and is derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmen, supra.  In the Veteran's case, for the period from 
April 28, 2011, the degree of bilateral hearing loss shown by audiological examination failed to meet the criteria for the next higher (40 percent) disability rating. 

In sum, the evidence of record does not show that the Veteran met the criteria for an initial rating in excess of 10 percent for his bilateral hearing loss prior to April 28, 2011, or for an initial rating in excess of 30 percent anytime thereafter. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, the preponderance of the evidence is against the Veteran's claims and initial staged ratings in excess of those currently assigned for bilateral hearing loss are not warranted. 


Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service. Referral to the Director of the Compensation and Pension Service for a potential extraschedular rating may be made in exceptional cases where a case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321.

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. These three steps are as follows: 

Step 1- The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Id.   If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. If the Board 
finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then the Board must address step two. 

Step 2- If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those identified by the regulation as "governing norms," including "marked interference with employment" or and "frequent periods of hospitalization." (The Court, in Thun, noted that extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable). 

Step 3- If the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture warrants the assignment of an extraschedular rating.

Unlike the criteria for rating many other conditions, the rating criteria pertaining to hearing loss are specific, and do not include language conducive to evaluating a symptom on the basis that it is comparable to another symptom.  See 38 C.F.R. § 4.85. As such, the Board finds that symptoms related to the Veteran's hearing loss disability are not adequately addressed by the schedular rating criteria that focus on diminished test results alone.

The Board finds upon review of the evidence as outlined above, that the second step in the Thun-analysis has not been met inasmuch as the evidence of record does not reflect a disability picture that is exceptional when compared to other Veterans with the same or similar disability.  There is no evidence throughout the appeal that the Veteran's hearing loss necessitated frequent hospitalization, or has caused a marked 
interference with employment.  The Veteran's main point throughout his claim is that his hearing loss necessitates the use of hearing aids.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration, as the second step under Thun has not been met.  

In reaching the above decisions the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application. Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss for the period from February 29, 2008, to April 28, 2011, is denied. 

Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss from April 28, 2011, is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


